DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2010-252053 A is a general background reference covering:  To solve such a problem that, when selecting a profile suitable for recording paper from a plurality profiles prepared beforehand, the image quality of a printed matter is degraded because an appropriate profile is not always obtained due to rough classification of papers. 
SOLUTION: The image quality (color value) of chart printed matter is measured in step S202, and the image quality characteristic (color gamut characteristics) is calculated in step S203. In step S204, a profile most similar to the image quality characteristic is selected from a profile collection prepared beforehand. (see abstract).
Reference JP 2012-199832 A is a general background reference covering:  To create optimum profiles for various print media without preparing an objective function or a color prediction model for each print medium.
SOLUTION: Feature amounts related to plural media are input, principal components corresponding to a purpose of medium classification are selected from among plural principal components obtained by performing principal component analysis based on the feature amounts, the plural media are classified into plural groups in a feature space formed by the selected principal components, and thereby an LUT for a predetermined medium is created using an LUT created for another medium classified into the same group as that of the predetermined medium. (see abstract).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a asserted utility or a well-established utility. In particular, claim 1 is claiming a printing medium processing system lack of structure such as controller or CPU to be able to process data/image. Therefore, claim 1 is not supported by either a asserted utility or a well-established utility for this reason.
Claim 1 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claims 1-8 are rejected because it depends on claim 1.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 are rejected under 35 U.S.C. 102(a1) as being unpatentable over by Yokouchi (US 2022/0092369 A1).
Regarding claim 1. Yokouchi discloses a printing medium processing system that identifies a kind of a printing medium (e.g., the print data generation apparatus 100 performs a color prediction process for predicting a color of each patch when a CxF chart (color chart) is assumed to be created by applying an ink of a prediction target color (any spot color ink) on printing paper with ink densities of a plurality of levels, paragraph 74), the system comprising:
a model storage section that handles a plurality of kinds of printing media and stores a learned model generated in advance by machine learning that uses, as learning data, at least five pieces of spectral information produced from locations printed in three primary colors of coloring and printing materials and black and a paper white portion of each of the printing media (e.g., As the spectral characteristics for the prediction target color are predicted using the relationship between the reference medium and the prediction target medium for the color close to the prediction target color in this manner, the spectral characteristics can be accurately predicted without requiring a large number of pieces of data (for example, teaching data in machine learning), paragraph 29); and
an identification section that identifies the kind of a printing target medium on which printing is to be performed by applying the at least five pieces of spectral information produced from the printing target medium to the learned model (e.g., As described above, it is possible to predict, based on a colorimetric result of a color chart (typically, a CxF chart) in a certain medium (print medium), a color of each patch of the color chart when another medium (print medium) is used, at low cost and with high accuracy, paragraph 29).

Regarding claim 2, Yokouchi discloses wherein the three primary colors of the coloring and printing materials are cyan, magenta, and yellow (e.g., color reproduction methods include additive color mixing and subtractive color mixing (Note: which are including printing materials are cyan, magenta, and yellow). In the case of printing, the subtractive color mixing is applied for color reproduction, paragraph 5).

Regarding claim 3. Yokouchi discloses wherein the spectral information used as the learning data includes at least one of spectral reflectance or spectral transmittance obtained by measuring a color of results of the printing or a spectral image obtained by capturing images of the results of the printing (e.g., As the spectral characteristics for the prediction target color are predicted using the relationship between the reference medium and the prediction target medium for the color close to the prediction target color in this manner, the spectral characteristics can be accurately predicted without requiring a large number of pieces of data (for example, teaching data in machine learning, paragraph 29).

Regarding claim 7, Yokouchi discloses further comprising a transfer learning section that performs transfer learning using the learned model when the identification section determines that the printing target medium is not a learned printing medium to increase the number of output layers of the learned model and generates a new learned model (e.g., he spectral characteristics for the prediction target color are predicted using the relationship between the reference medium and the prediction target medium for the color close to the prediction target color in this manner, the spectral characteristics can be accurately predicted without requiring a large number of pieces of data (for example, teaching data in machine learning). As described above, it is possible to predict, based on a colorimetric result of a color chart (typically, a CxF chart) in a certain medium (print medium), a color of each patch of the color chart when another medium (print medium) is used, at low cost and with high accuracy, paragraph 29).

Regarding claim 8, Yokouchi discloses wherein when the transfer learning section performs the transfer learning to generate a new learned model having an increased number of output layers, the learned model stored in the model storage section is updated (e.g., a color prediction method for predicting a color of each patch when a color chart including a plurality of patches corresponding to ink densities of a plurality of levels is assumed to be created by applying an ink of a prediction target color to a prediction target medium with ink densities of the plurality of levels, paragraph 30).

Regarding claim 9, Yokouchi discloses a printing medium processing method for identifying a kind of a printing medium (e.g., the print data generation apparatus 100 performs a color prediction process for predicting a color of each patch when a CxF chart (color chart) is assumed to be created by applying an ink of a prediction target color (any spot color ink) on printing paper with ink densities of a plurality of levels, paragraph 74), the method comprising:
handling a plurality of kinds of printing media and storing a learned model generated in advance by machine learning that uses, as learning data, at least five pieces of spectral information produced from locations printed in three primary colors of coloring and printing materials and black and a paper white portion of each of the printing media (e.g., As the spectral characteristics for the prediction target color are predicted using the relationship between the reference medium and the prediction target medium for the color close to the prediction target color in this manner, the spectral characteristics can be accurately predicted without requiring a large number of pieces of data (for example, teaching data in machine learning), paragraph 29);
identifying the kind of a printing target medium on which printing is to be performed by applying the at least five pieces of spectral information produced from the printing target medium to the learned model (e.g., As described above, it is possible to predict, based on a colorimetric result of a color chart (typically, a CxF chart) in a certain medium (print medium), a color of each patch of the color chart when another medium (print medium) is used, at low cost and with high accuracy, paragraph 29); and
processing the printing target medium in accordance with the identified kind of the printing target medium (e.g., the first relational expression representing a relationship between spectral characteristics of the solid patch in the reference medium and spectral characteristics of the solid patch in the prediction target medium, the plurality of similar candidate colors being a plurality of colors for which the spectral characteristics of the solid patch in a reference medium and the spectral characteristics of the solid patch in the prediction target medium are obtained, the reference media being a medium in which spectral characteristics of the solid patch for the prediction target color are obtained, paragraph 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi (US 2022/0092369 A1) as applied to claim 1 above, and further in view of Suzuki (US 2021/0075929 A1) and Lain et al. (Lain) (US 7,031,021 B1).
Regarding claim 4, Yokouchi discloses further comprising:
 	a processing information storage section that stores at least one kind of pieces of processing information in advance in association with the kind of any of the printing media (e.g., the present invention is to make it possible to predict, based on a colorimetric result of a CxF chart in a certain print medium, a color of each patch of the CxF chart when another print medium is used, at low cost and with high accuracy, paragraph 21),
 	the processing information being used in printing using the printing medium and including
[1] a color conversion LUT, which converts image data into amounts of coloring and printing materials (e.g., a case where printing paper is employed as the print medium and spectral reflectances are employed as colorimetric values will be described as an example. With reference to FIG. 2, it is assumed that a sheet P and a sheet Q are different types of printing paper, and colors Ca to Cj are different spot colors, paragraph 70),
 	[2] an ICC profile (e.g., The “Recommendations for predicting spot color overprints” (http://www.color.org/ICC_white_paper_43_Draft2kd.doc) by K), paragraph 4),
[5] a duty limit value indicating an upper limit of an amount of ink applicable to the printing medium when coloring and printing materials are inks for printing (see paragraph 4, and
a processing section that reads, when the kind of the printing target medium on which printing is to be performed is identified by the identification section, the associated processing information in accordance with the kind of the printing target medium and uses the read processing information to process the printing target medium (e.g.,  a color prediction method for predicting a color of each patch when a color chart including a plurality of patches corresponding to ink densities of a plurality of levels is assumed to be created by applying an ink of a prediction target color to a prediction target medium with ink densities of the plurality of levels, paragraph 22).
Yokouchi does not specifically disclose [3] heating control information, which is conditions under which the printing medium is heated after printing,
[4] medium transportation information, which is conditions under which the printing medium is transported,
[6] information on likelihood of cockles of the printing medium.
	Suzuki discloses [3] heating control information, which is conditions under which the printing medium is heated after printing (e.g., the printing medium on which the toner image is formed is pinched between fixing rollers heated with high temperature by a heater to fix the toner image formed on the printing medium, paragraph 17),
[4] medium transportation information, which is conditions under which the printing medium is transported (e.g., the image forming apparatus 2 attaches toner to the latent image formed on the photosensitive drum and transfers the toner attached to the latent image to the printing medium to form a toner image on the printing medium. In the image forming apparatus 2, paragraph 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Yokouchi to include [3] heating control information, which is conditions under which the printing medium is heated after printing, and
[4] medium transportation information, which is conditions under which the printing medium is transported as taught by Suzuki. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Yokouchi by the teaching of Suzuki to process image and have better image quality.
Yokouchi and Suzuki do not specifically disclose [6] information on likelihood of cockles of the printing medium.
Lain discloses [6] information on likelihood of cockles of the printing medium (e.g., In ink-limiting terms, the effect on cockle for a given print medium may be importantly affected, and the resultant inking may be extremely useful notwithstanding the accompanying effect on optical densit, column 15, lines 45-51).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Yokouchi and Suzuki to include [6] information on likelihood of cockles of the printing medium as taught by Lain. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Yokouchi and Suzuki by the teaching of Lain to have better image quality.

Regarding claim 5, Yokouchi discloses wherein when the identification section can identify the printing target media as a learned printing medium, at least one of the pieces of processing information from [1] to [6], which are associated with the printing medium, is read from the processing information storage section in accordance with the result of the identification and used to process the printing target media (e.g., As the spectral characteristics for the prediction target color are predicted using the relationship between the reference medium and the prediction target medium for the color close to the prediction target color in this manner, the spectral characteristics can be accurately predicted without requiring a large number of pieces of data (for example, teaching data in machine learning). As described above, it is possible to predict, based on a colorimetric result of a color chart (typically, a CxF chart) in a certain medium (print medium), a color of each patch of the color chart when another medium (print medium) is used, at low cost and with high accuracy., paragraph 29).
Regarding claim 6, Yokouchi discloses wherein the processing of the printing medium is printing performed on the printing target medium by using coloring and printing material producing at least the three primary colors and black (e.g., color reproduction methods include additive color mixing and subtractive color mixing. In the case of printing, the subtractive color (Note: which are including printing materials are cyan, magenta, and yellow) mixing is applied for color reproduction. In this regard, if ideal subtractive color mixing is performed, the stimulus value X of the color obtained by overprinting is represented by “X.sub.b×X.sub.f” (the same applies to the stimulus values Y and Z), paragraph 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672